NO. 07-05-0390-CR
                                  NO. 07-05-0391-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                               DECEMBER 20, 2005
                         ______________________________

                              ROSS DANIEL MONNETT,

                                                      Appellant

                                           v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

         NOS. 49,127-C and 49,128-C; HON. PATRICK PIRTLE, PRESIDING
                      _______________________________

                              ORDER OF DISMISSAL
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Ross Daniel Monnett appeals his convictions for possessing a controlled substance.

He pled guilty to the offenses in accordance with a plea bargain and confessed to the

accusations in the indictments. Upon determining that his plea was knowing and voluntary,

the trial court found him guilty of the offenses and assessed punishment within the range

recommended by the prosecutor. As part of the bargain, appellant also waived his right

to appeal the causes, and the trial court certified, pursuant to Texas Rule of Appellate
Procedure 25.2(a)(2) and (d), that he had no right to appeal them.

       According to Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure, the trial

court must certify whether or not the appellant has the right to appeal.           If such a

certification has not been executed, the appeal must be dismissed. TEX . R. APP . P.

25.2(d). Here, the trial court did not certify that appellant had a right to appeal; quite the

contrary, it certified that he did not. Accordingly, the appeals are dismissed per Texas Rule

of Appellate Procedure 25.2(d).



                                                  Per Curiam



Do not publish.




                                              2